     Case 5:19-cv-01459-RGK-JPR Document 22 Filed 01/04/21 Page 1 of 1 Page ID #:272



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11     JAIME LOPEZ,                     )   Case No. EDCV 19-1459-RGK (JPR)
                                        )
12                       Petitioner,    )
                                        )   ORDER ACCEPTING FINDINGS AND
13                  v.                  )   RECOMMENDATIONS OF U.S.
                                        )   MAGISTRATE JUDGE
14     CHAD BIANCO, Sheriff,            )
                                        )
15                       Respondent.    )
                                        )
16
17          The Court has reviewed the Petition, records on file, and

18    Report and Recommendation of U.S. Magistrate Judge.           No

19    objections to the R. & R. have been filed.1

20          The Court accepts the findings and recommendations of the

21    Magistrate Judge.     IT THEREFORE IS ORDERED that Respondent’s

22    motion to dismiss and Petitioner’s stay motion are denied as

23    moot, the Petition is denied as moot, and Judgment be entered

24    dismissing this action with prejudice.

25    DATED: -DQXDU\
                                            R. GARY KLAUSNER
26                                          U.S. DISTRICT JUDGE

27
            1
             The Magistrate Judge’s R. & R. was served on Petitioner at
28    the John J. Benoit Detention Center, where, according to
      Respondent, he was housed as of September, and at Chuckawalla
      Valley State Prison, his address of record. Only the mail sent to
      the detention center was returned as undeliverable.     Thus, the
      Court assumes Petitioner received the R. & R. at Chuckawalla.
